COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        David Villalpando v. The State of Texas

Appellate case number:      01-16-00593-CR

Trial court case number: 1448180

Trial court:                176th District Court of Harris County

         After a jury trial, appellant was convicted of the offense of capital murder and sentenced
to life in the Institutional Division of the Texas Department of Criminal Justice. The trial court
signed a certification of the defendant’s right of appeal on July 15, 2016, but did not mark an
option regarding the right to appeal. No other certification is included in the clerk’s record.
        Accordingly, we direct the trial court to prepare and file an amended certification of
appellant’s right to appeal that is consistent with the record and complies with Rule 25.2(d),
including that the certification be signed by the defendant. See TEX. R. APP. P. 25.2(d). We
further direct the trial court to order the district clerk to include the trial court’s certification in a
supplemental clerk’s record. See TEX. R. APP. P. 34.5(c). The supplemental record shall be filed
in this Court on or before October 26, 2016.
        It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: October 6, 2016